01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) CASE NO. CR21-108 RSM
Plaintiff, )
)
Vv. )
) DETENTION ORDER
SAMUEL DUARTE AVILA, )
)
Defendant. )
)

 

Offense charged: Conspiracy to Distribute Controlled Substances; Asset Forfeiture
Allegations

Date of Detention Hearing: June 30, 2021.

 

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
based upon the factual findings and statement of reasons for detention hereafter set forth, finds
that no condition or combination of conditions which defendant can meet will reasonably assure

the appearance of defendant as required and the safety of other persons and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

1. Defendant is a native of Mexico. He was not interviewed by Pretrial Services,
so much of his background information is unknown or unverified, including his citizenship
status. Defendant’s criminal record includes failure to appear, with bench warrant activity.
The government alleges defendant is considered a larger distributor in the charged case.
Defendant does not contest detention.

2. Defendant poses a risk of nonappearance based on criminal record and unknown
background information. Defendant poses a risk of danger based on the nature of the offense.

3. There does not appear to be any condition or combination of conditions that will
reasonably assure the defendant’s appearance at future Court hearings while addressing the
danger to other persons or the community.

It is therefore ORDERED:

1. Defendant shall be detained pending trial, and committed to the custody of the Attorney
General for confinement in a correction facility;

2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

3. On order of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility in which defendant is confined shall deliver the
defendant to a United States Marshal for the purpose of an appearance in connection with a
court proceeding; and

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for
the defendant, to the United States Marshal, and to the United State Probation Services
Officer.

DATED this 30th day of June, 2021.

DETENTION ORDER
PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

DETENTION ORDER
PAGE -3

Drool Decor

Mary Alice Theiler
United States Magistrate Judge

 
